DETAILED ACTION
This Office Action is in response to the Application 17/838,035 filed on 06/10/2022.
In the instant application, claims 1, 19 and 20 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 06/10/2022 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 and 11/14/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11385779 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIRSCH (“Kirsch,” US 2013/0198598), published on August 1, 2013 in view of Ramakrishnan et al. (“Ramakrishnan,” US 2016/0062972), published on March 3, 2016.
Regarding claim 1, Kirsch teaches a method comprising: 
	receiving, by a remote device from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device (Kirsch: ¶0063 and Fig. 3A; the web browser 300 displays an electronic form that includes a plurality of fields. ¶0065 and Fig. 3A; a user may select the “QuickFill” button 606 to automatically retrieve information from an identify repository and use the information to populate the plurality of fields in the electronic form. ¶0088; a user may select an auto fill input on the webpage to populate the electronic form using information from the identify repository 502), wherein the request comprises a subset of content displayed on the UI (Kirsch: ¶0099 and Fig. 6; using the plurality of fields to request information associated with the plurality of fields from the identify repository. ¶0107 and Fig. 8; receiving a request from a user device. The request may comprise a request for information associated with fields of an electronic form. The request for information may comprise a set of encrypted repository identifiers that relates information stored at the identity repository to form fields using a mapping provided by the website); 
	determining, by the remote device based on the subset of content displayed on the UI, one or more fillable fields of one or more text input fields displayed on the UI of the user device (Kirsch: ¶0101 and Fig. 6; receiving the information associated with the plurality of fields from the identify repository and the user device may use the information to populate the electronic form); 
	determining, by the remote device and based on the subset of content displayed on the UI and the one or more fillable fields, a data set, wherein the data set comprises one or more candidate values corresponding to the one or more fillable fields of the one or more text input fields displayed on the UI (Kirsch: ¶0101 and Fig. 6; receiving the information associated with the plurality of fields from the identify repository and the user device may use the information to populate the electronic form); 
	[transmitting, from the remote device, a pre-communication signal comprising a secure authorization prompt to elicit user authentication data; 
	receiving, by the remote device, a confirmation signal including the user authentication data; and 
	based on the received confirmation signal, transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more fillable fields of the one or more text input fields displayed on the UI.]
	Kirsch does not explicitly teach: transmitting, from the remote device, a pre-communication signal comprising a secure authorization prompt to elicit user authentication data; receiving, by the remote device, a confirmation signal including the user authentication data; and based on the received confirmation signal, transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more fillable fields of the one or more text input fields displayed on the UI
	However Ramakrishnan teaches methods and systems for facilitating trusted form processing. Ramakrishnan further teaches:
	determining, by the remote device based on the subset of content displayed on the UI, one or more fillable fields of one or more text input fields displayed on the UI of the user device (Ramakrishnan: ¶0046 and Fig. 3; the trusted content managing module 324 of the document banking system 106 may capture or identify an FDL ‘Form Definition Language’ representation of the at least one form which needs to be filled and may extract all the fields for which values are needed); 
	determining, by the remote device and based on the subset of content displayed on the UI and the one or more fillable fields, a data set, wherein the data set comprises one or more candidate values corresponding to the one or more fillable fields of the one or more text input fields displayed on the UI (Ramakrishnan: ¶0050; the trusted content managing module 324 is configured to extract at least one value corresponding to the at least one fillable fields. The at least one value may be extracted from the at least one document associated with the account holder 102); 
	transmitting, from the remote device, a pre-communication signal comprising a secure authorization prompt to elicit user authentication data (Ramakrishnan: ¶0051, Figs. 3 and 4A; after the account holder selects an Auto-fill option from the computing device, the authentication module 322 of the document banking system 106 may prompt the account holder 102 to enter one or more login credential for validating the identity of the account holder 102 and his/her document banking account); 
	receiving, by the remote device, a confirmation signal including the user authentication data (Ramakrishnan: ¶0051; the login credential may be received by the transceiving module 314 of the document banking system from the computing device 104. The authentication module 322 may validate or authenticate an identify of the account holder 102 based on the received login credential); and 
	based on the received confirmation signal, transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more fillable fields of the one or more text input fields displayed on the UI (Ramakrishnan: ¶0052 and Fig. 4B; determine value(s) for the extracted fields. Further, if there is more than one value for an entity/field in the storage repository 302 then the display module 320 may display multiple values to the account holder 102 for selection).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ramakrishnan and Kirsch in front of them to include the auto-fill form option as disclosed by Ramakrishnan with the method for secure population of form data as taught by Kirsch to provide convenient and secure way for account holders to auto fill forms, while providing the form-processing business end with verified and trusted information (Ramakrishnan: ¶0030).
Regarding claim 10, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan further teach wherein the remote device is one of a plurality of remote devices (Ramakrishnan: ¶0051; the login credential may be received by the transceiving module 314 of the document banking system from the computing device 104. The authentication module 322 may validate or authenticate an identify of the account holder 102 based on the received login credential), and wherein the remote device is authorized via the UI to receive autofill requests for the application (Ramakrishnan: ¶0051, Figs. 3 and 4A; after the account holder selects an Auto-fill option from the computing device, the authentication module 322 of the document banking system 106 may prompt the account holder 102 to enter one or more login credential for validating the identity of the account holder 102 and his/her document banking account).
Regarding claim 16, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan further teach wherein receiving the request for candidate data is based on the user device detecting an initiation of the application (Kirsch: ¶0065; the web browser may be configured to automatically detect that the user device is logged into an account on the identify repository, and may automatically extract the information and populate the electronic form).  
Regarding claim 19, claim 19 is directed to a remote device for executing a method as claimed in claim 1; Claim 19 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium for executing a method as claimed in claim 1; Claim 19 is similar scope to claim 1 and is therefore rejected under similar rationale.

Claims 2, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Ramakrishnan as applied to claim 1 above and further in view of  WELLS et al. (“Wells,” US 2013/0227031), published on August 29, 2013.
Regarding claim 2, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein the data set further comprises a data set identifier, wherein the data set identifier is displayed on the UI, wherein selection of the data set identifier causes the one or more text input fields displayed on the UI to be filled with the corresponding one or more candidate values.  
However Wells teaches a method for suggested recipients for a message being composed. Well further teaches wherein the data set further comprises a data set identifier (Wells; ¶0075 and Fig. 9B; suggested entries 912-916), wherein the data set identifier is displayed on the UI (Wells: ¶0075 and Fig. 9B; once focus has been moved to one of these fields 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910), wherein selection of the data set identifier causes the one or more text input fields displayed on the UI to be filled with the corresponding one or more candidate values (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Ramakrishnan in front of them to incorporate the insertion of suggested entries into input fields as disclosed by Wells with the method for secure population of form data as taught by Kirsch to provide convenient and efficient user interface for users to select appropriate suggested entry (Wells: ¶0075).
Regarding claim 5, Kirsch, Ramakrishnan and Wells teach the method of claim 2,
Kirsh, Ramakrishnan and Wells further teach wherein the response from the remote device comprises a plurality of data sets (Wells: ¶0075 and Fig. 3B; suggested entries 912-916), wherein each data set comprises a respective data set identifier and one or more candidate values corresponding to one or more text input fields displayed on the UI (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields), and wherein the plurality of data set identifiers are displayed via the UI (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Regarding claim 17, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein receiving the request for candidate data is based on the user device detecting a selection of a text input field of the application.  
However Wells teaches a method for suggested recipients for a message being composed. Well further teaches wherein receiving the request for candidate data is based on the user device detecting a selection of a text input field of the application (Wells: ¶0075 and Fig. 9B; once focus has been moved to one of these fields 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Ramakrishnan in front of them to incorporate the insertion of suggested entries into input fields as disclosed by Wells with the method for secure population of form data as taught by Kirsch to provide convenient and efficient user interface for users to select appropriate suggested entry (Wells: ¶0075).
Regarding claim 18, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein receiving the request for candidate data is based on a signal at the user device that a text input field has focus such that a keyboard is displayed on the UI.   
However Wells teaches a method for suggested recipients for a message being composed. Well further teaches wherein receiving the request for candidate data is based on a signal at the user device that a text input field has focus such that a keyboard is displayed on the UI (Wells: ¶0075 and Fig. 9B; once focus has been moved to one of these fields 310, 320, the electronic device provides suggested entries 912-916 in the user interface 910. ¶0046; a virtual keyboard 350 is provided on touchscreen-based electronic device for the entry of text, and may be automatically displayed for receiving user input when a text-based input field is in focus).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Ramakrishnan in front of them to incorporate the insertion of suggested entries into input fields as disclosed by Wells with the method for secure population of form data as taught by Kirsch to provide convenient and efficient user interface for users to select appropriate suggested entry (Wells: ¶0075).

Claims 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch, Ramakrishnan and Wells as applied to claim 2 above and further in view of  Hardt (“Hardt,” US 2010/0313112), published on December 9, 2010.
Regarding claim 3, Kirsch, Ramakrishnan and Wells teach the method of claim 2,
Kirsch, Ramakrishnan and Wells do not appear to teach transmitting a fill indicator associated with the remote device, wherein the fill indicator is displayed on the UI of the user device.  
However Hardt teaches a method for visually indicating a form mapping value. Hardt further teaches transmitting a fill indicator associated with the remote device, wherein the fill indicator is displayed on the UI of the user device (Hardt: ¶0033, 0043, Figs. 2 and 4; visual indicator 116 located at the right side of the field provides indication that alternate values for the field are available in the identity store. As shown in Fig. 2, visual indicators are displayed at the fields prior to selection of the visual indicators).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch, Ramakrishnan and Wells in front of them to incorporate the form mapping status for each field as disclosed by Hardt with the method for secure population of form data as taught by Kirsch to provide visual cues indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: ¶0003).
Regarding claim 4, Kirsch, Ramakrishnan, Wells and Hardt teach the method of claim 3,
Kirsch, Ramakrishnan, Wells and Hardt further teach wherein the fill indicator is associated with a graphic corresponding to the remote device (Hardt: ¶0043 and Fig. 4; instead of the standard indicator 110, an indicator can be either altered or put in different location such as indicator 116, which is displayed at the right side of the field instead of the left side. This can serve as an indication that alternate values for the field are available in the identity store).  
Thus, combining Kirsh, Ramakrishnan, Wells and Hardt would teach the limitations of claim 4 obvious for the same reason as set forth in claim 3.
Regarding claim 6, Kirsch, Ramakrishnan and Wells teach the method of claim 5,
Kirsh, Ramakrishnan and Wells further teach receiving a preselection of a data set identifier from the one or more data set identifiers (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Kirsch, Ramakrishnan and Wells teach all the limitations above but do not appear to teach wherein a fill indicator is displayed in the text input fields fillable with one or more candidate values corresponding to a preselection of a data set identifier from the plurality of data set identifiers.  
However Hardt teaches a method for visually indicating a form mapping value. Hardt further teaches wherein a fill indicator is displayed in the text input fields fillable with one or more candidate values corresponding to a preselection of a data set identifier from the plurality of data set identifiers (Hardt: ¶0043; instead of the standard indicator 110, an indicator can be either altered or put in a different location such as indicator 116, which is displayed at the right side of the field, instead of the left side. This can server as an indication that alternate values for the field are available in the identity store. By clicking on the indicator 116, the user can activate a pick list that provides alternate values).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch, Ramakrishnan and Wells in front of them to incorporate the form mapping status for each field as disclosed by Hardt with the method for secure population of form data as taught by Kirsch to provide visual cues indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: ¶0003).
Regarding claim 7, Kirsch, Ramakrishnan and Wells teach the method of claim 5,
Kirsh, Ramakrishnan and Wells do not appear to teach wherein a fill indicator is displayed on the UI in the text input fields fillable with the one or more candidate values corresponding to a preselected data set identifier.  
However Hardt teaches a method for visually indicating a form mapping value. Hardt further teaches wherein a fill indicator is displayed on the UI in the text input fields fillable with the one or more candidate values corresponding to a preselected data set identifier (Hardt: ¶0043; instead of the standard indicator 110, an indicator can be either altered or put in a different location such as indicator 116, which is displayed at the right side of the field, instead of the left side. This can server as an indication that alternate values for the field are available in the identity store. By clicking on the indicator 116, the user can activate a pick list that provides alternate values).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch, Ramakrishnan and Wells in front of them to incorporate the form mapping status for each field as disclosed by Hardt with the method for secure population of form data as taught by Kirsch to provide visual cues indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: ¶0003).
Regarding claim 9, Kirsch, Ramakrishnan and Wells teach the method of claim 5,
Kirsch, Ramakrishnan and Wells do not appear to teach wherein the plurality of data set identifiers are displayed in a drop-down menu separated from the text input fields.
However Hardt teaches a method for visually indicating a form mapping value. Hardt further teaches wherein the plurality of data set identifiers are displayed in a drop-down menu separated from the text input fields (Hardt: ¶0043 and Fig. 4; by clicking on the indicator 116, the user can activate a pick list that provides alternate values).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hardt, Kirsch, Ramakrishnan and Wells in front of them to incorporate the form mapping status for each field as disclosed by Hardt with the method for secure population of form data as taught by Kirsch to provide visual cues indicating form mapping status for each field and thus provide a user with a seamless experience (Hardt: ¶0003).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch, Ramakrishnan and Wells as applied to claim 5 above and further in view of Azen et al. (“Azen,” US 8616439), patented on December 31, 2013.
Regarding claim 8, Kirsch, Ramakrishnan and Wells teach the method of claim 5,
Kirsh, Ramakrishnan and Wells further teach: in response to receiving input data indicating the selection of the data set identifiers, filling the one or more text input fields displayed on the UI with the one or more candidate values corresponding to the selected data set identifier (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields). Ramakrishnan also teaches that authorization prompt is transmitted from the remote device, to elicit user authentication data (Ramakrishnan: ¶0051, Figs. 3 and 4A; after the account holder selects an Auto-fill option from the computing device, the authentication module 322 of the document banking system 106 may prompt the account holder 102 to enter one or more login credential for validating the identity of the account holder 102 and his/her document banking account); 
Kirsh, Ramakrishnan and Wells teach all the limitations above but do not appear to teach wherein a respective secure authorization prompt is generated based on a selection of the data set identifier, wherein the respective secure authorization prompt elicits a respective secure input communication, wherein the one or more text input fields are filled with the one or more candidate values corresponding to the selected data set identifier.  
However Azen teaches a method for securing transfer of information to a web session. Azen further teaches wherein a respective secure authorization prompt is generated based on a selection of the data set identifier (Azen: see col. 6 lines 53-59 and Fig. 1E; “Do you authorize the transfer of this information?” prompt), wherein the respective secure authorization prompt elicits a respective secure input communication (Azen: see col. 7 lines 7-12 and Fig. 1E; the operator may select a “YES” response to the question of whether the operator authorizes the transfer of information), wherein the one or more text input fields are filled with the one or more candidate values corresponding to the selected data set identifier (Azen: see col. 7 lines 18-28 and Fig. 1F; fields 120 are populated).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Azen, Kirsch, Ramakrishnan and Wells in front of them to incorporate the method for securing transfer of information as disclosed by Azen with the method for secure population of form data as taught by Kirsch to provide an efficient and user-friendly interface allowing users to authorize the transferring of personal information in a secure manner (Azen: see col. 7 lines 7-28).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Ramakrishnan as applied to claim 1 above and further in view of  Johri (“Johri,” US 2012/0173325), published on July 5, 2012.
Regarding claim 11, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein the secure authorization prompt comprises a request for a biometric input.  
However Johri teaches a method for allowing users to make purchases and pay for them using just their mobile phone number. Johri further teaches wherein the secure authorization prompt comprises a request for a biometric input (Johri: ¶0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3. The authentication info includes pin, answer of personal question or biometric info, a passkey or chooses one amongst a few pictures).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Johri, Kirsch and Ramakrishnan in front of them to incorporate the authorization based on biometric info as disclosed by Johri with the method for secure population of form data as taught by Kirsch to strike a balance between quickest and safest means of verification appropriate for the circumstance (Johri: ¶0029).
Regarding claim 13, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein the secure authorization prompt comprises a request for a personal identification number.  
However Johri teaches a method for allowing users to make purchases and pay for them using just their mobile phone number. Johri further teaches wherein the secure authorization prompt comprises a request for a personal identification number (Johri: ¶0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3. The authentication info includes pin, answer of personal question or biometric info, a passkey or chooses one amongst a few pictures).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Johri, Kirsch and Ramakrishnan in front of them to incorporate the authorization based on biometric info as disclosed by Johri with the method for secure population of form data as taught by Kirsch to strike a balance between quickest and safest means of verification appropriate for the circumstance (Johri: ¶0029).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Ramakrishnan as applied to claim 1 above and further in view of Adams et al. (“Adams” US 2018/0157820), filed on December 2, 2016
Regarding claim 12, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach wherein the secure authorization prompt comprises a request for a card verification code.  
However Adams teaches a method for performing authorization of a user in a virtual reality environment. Adams further teaches wherein the secure authorization prompt comprises a request for a card verification code (Adams: ¶0047; a user may be prompted to enter a security code, such as a credit card security code, verification code, verification values, etc).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Adams, Kirsch and Ramakrishnan in front of them to incorporate the authentication method as disclosed by Adams with the method for secure population of form data as taught by Kirsch to improve the security of an electronic transaction conducted over a network or access to a particular location, etc (Adams: ¶0023).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Ramakrishnan as applied to claim 1 above in view of  WELLS et al. (“Wells,” US 2013/0227031), published on August 29, 2013 and further in view of Johri (“Johri,” US 2012/0173325), published on July 5, 2012.
Regarding claim 14, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach transmitting from the remote device a first pre-communication signal comprising a data set identifier; and receiving, by the remote device, input data indicating a selection of the data set identifier, wherein the pre-communication signal is a second pre-communication signal.  
However Wells teaches a method for suggested recipients for a message being composed. Well further teaches:
transmitting from the remote device a first pre-communication signal comprising a data set identifier (Wells: ¶0075 and Fig. 3B; suggested entries 912-916 are received); and 
receiving, by the remote device, input data indicating a selection of the data set identifier (Wells: ¶0083 and Fig. 11; if the detected input is the selection of one of the suggested entries, the recipient identifier or identifiers corresponding to the suggested entry is inserted into the one or more fields).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wells, Kirsch and Ramakrishnan in front of them to incorporate the insertion of suggested entries into input fields as disclosed by Wells with the method for secure population of form data as taught by Kirsch to provide convenient and efficient user interface for users to select appropriate suggested entry (Wells: ¶0075).
Kirsch, Ramakrishnan and Wells teach all the limitations above but do not appear to teach wherein the pre-communication signal is a second pre-communication signal
However Johri teaches a method for allowing users to make purchases and pay for them using just their mobile phone number. Johri further teaches wherein the pre-communication signal is a second pre-communication signal (Johri: ¶0029, 0077 and Fig. 3; prompting user for authorization of a financial transaction by enter his/her authentication info in the validation area as shown in Fig. 3. The authentication info includes pin, answer of personal question or biometric info, a passkey or chooses one amongst a few pictures).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Johri, Kirsch, Ramakrishnan and Wells in front of them to incorporate the authorization based on biometric info as disclosed by Johri with the method for secure population of form data as taught by Kirsch to strike a balance between quickest and safest means of verification appropriate for the circumstance (Johri: ¶0029).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Ramakrishnan as applied to claim 1 above and further in view of WETZEL et al. (“Wetzel,” US 2015/0215305), published on July6 30, 2015
Regarding claim 15, Kirsch and Ramakrishnan teach the method of claim 1,
Kirsh and Ramakrishnan do not appear to teach receiving, by the remote device, one or more values corresponding to one or more input text fields displayed on the UI corresponding to a second application, wherein a verified transmission prompt is displayed on the UI to receive authorization to send the one or more values to the remote device.  
However Wetzel teaches systems and methods for populating online application using third party platforms. Wetzel further teaches receiving, by the remote device, one or more values corresponding to one or more input text fields displayed on the UI corresponding to a second application (Wetzel: ¶0060 and Fig. 4; select a third party provider to automatically fill in various data fields), wherein a verified transmission prompt is displayed on the UI to receive authorization to send the one or more values to the remote device.   (Wetzel: ¶0061; the third party system may include a notification and/or the opportunity for an applicant to select data stored at the third party system to be shared to the application provider system).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Wetzel, Kirsch and Ramakrishnan in front of them to incorporate the populating online application using third party platforms as disclosed by Wetzel with the method for secure population of form data as taught by Kirsch to provide an improved and efficient interface allowing applicant device to securely exchange data with a financial institution over network (Wetzel: ¶0031).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Djabarov (US 8214362) - A system and method may assist in accurately inserting user data into a form document.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reach on M-F: 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174